Citation Nr: 1018418	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for vocal cord 
dysfunction.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from August 2003 to June 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision of the Department of 
Veterans Affairs (VA) in Cleveland, Ohio.  In November 2008, 
the Veteran withdrew her personal hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his asthma and vocal cord dysfunction 
started and/or were made worse by his military service.  
Tellingly, service treatment records recently found by the RO 
and forwarded to the Board do in fact confirm the Veteran's 
claim of being treated for shortness of breath diagnosed as 
asthma starting in March 2004 as well as diagnosed as vocal 
cord dysfunction starting in April 2004.  See 38 C.F.R. 
§ 3.303(a) (2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999) (holding that in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability).  

However, because the record does not contain any post-service 
medical records, the Board cannot tell if the Veteran 
continues to have a problem with asthma and/or vocal cord 
dysfunction.  See 38 C.F.R. § 3.303(a) (2009); McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim.").  

Moreover, as to the asthma claim, service treatment records 
also noted that the Veteran had a pre-service history of 
asthma, he stopped taking medication for his asthma when he 
was 11, and his problems with shortness of breath due to 
asthma "resurfaced" during boot-camp.  See service 
treatment records dated in March 2004 and April 2004; medical 
evaluation board report dated in February 2004; and 
examinations dated in February 2004 and March 2004; But see 
April 2003 pre-enlistment examination (negative for history, 
complaints or a diagnosis of asthma).

Given the above record, the Board finds that a remand is 
required to obtain the Veteran's pre-service medical records 
to see if they in fact show a preexisting disability and to 
obtain a medical opinion as to whether the claimant continues 
to have a problem with asthma and vocal cord dysfunction and, 
if so, whether either disability was caused by service and/or 
became worse in-service.  See 38 U.S.C.A. §§ 5103A(b), (d); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that 
when reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein); Also see 
38 U.S.C.A. §§ 1111, 1132, 1153 (West 2002); 38 C.F.R. § 
3.304(b), 3.306 (2009); VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004) (holding that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, after obtaining all 
needed authorizations from the Veteran, 
should obtain and associate with the 
claims file all of the claimant's pre-
service medical records that show his 
complaints and treatment for asthma.  All 
actions to obtain the requested records 
should be documented fully in the claims 
file.  If they cannot be located or no 
such records exist, the Veteran should be 
notified in writing.  

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should arrange for the Veteran to 
be afforded a pulmonary examination.  The 
claim's folder must be forwarded to and 
reviewed by the examiner.  Thereafter, 
after a review of the record on appeal 
and an examination of the claimant, the 
examiner must provide an explicit 
response to the following questions:

(a) Is it at least as likely as not 
that the Veteran currently has 
asthma?

(b)  If the Veteran currently has 
asthma, is it at least as likely as 
not that it became worse or was 
caused by his military service 
taking into account his pre-service 
and in-service medical history?

Note:  In providing answers to the above 
questions, the examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should arrange for the Veteran to 
be afforded an ears, nose, and throat 
examination.  The claim's folder must be 
forwarded to and reviewed by the 
examiner.  Thereafter, after a review of 
the record on appeal and an examination 
of the claimant, the examiner must 
provide an explicit response to the 
following questions:

(a) Is it at least as likely as not 
that the Veteran currently has vocal 
cord dysfunction?

(b)  If the Veteran currently has 
vocal cord dysfunction, is it as 
likely as not that it was caused by 
his military service?

Note:  In providing answers to the above 
questions, the examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

4.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159 (2009).

5.  The RO/AMC should thereafter 
readjudicate the claims.  If either claim 
is denied, the RO/AMC should issue a 
supplemental statement of the case to the 
Veteran and his representative that 
includes citation to the recently found 
service treatment records and they should 
be given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

